Title: To Thomas Jefferson from Alexander Garrett, 18 December 1822
From: Garrett, Alexander
To: Jefferson, Thomas


Dear Sir
Wednesday morning 18th Decr 1822.
The child of my daughter Southall, died in yesterday. she is desirous it should be burried by the side of the one you were so good as to permit my wife and self to deposit in your grave yard some time past. If it is not askeing too much of you, I should be greatly obliged by your permission to gratify my daughter in her wish.RespectfullyAlex: Garrett